Citation Nr: 1234573	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-18 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on January 22, 2008.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1976 to May 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Murfreesboro, Tennessee VA Medical Center (VAMC) of the Department of Veterans Affairs (VA).

In a May 2010 submission, the Veteran requested a travel board hearing.  In August 2011, the Veteran withdrew that request.  Accordingly, no hearing was required, the request is withdrawn, and the Board may proceed to adjudication of this appeal.  See 38 C.F.R. § 20.704(e) (2011).


FINDING OF FACT

Unauthorized medical expenses incurred at a non-VA medical facility on January 22, 2008 were not rendered in a medical emergency of such nature that a reasonable layperson would have thought that delay was hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital on January 22, 2008 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   The required content of notice was provided in a letter sent prior to the initial denial of the claim.  Additionally, the June 2011 statement of the case listed the requirements for reimbursement.  There is no prejudice to the Veteran in proceeding to adjudication of this claim because a reasonable person could be expected to understand from the notice what was needed to demonstrate entitlement to reimbursement of his medical expenses.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The relevant private medical records are associated with the claims file.  An examination is not required here because the issue in this case involves a determination of whether the Veteran's symptoms on January 22, 2008, constituted a medical emergency.  38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See 38 C.F.R. § 17.120.  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may qualify for reimbursement under 38 U.S.C.A. § 1725.  To qualify for reimbursement, all of the following criteria must be met:  (a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; (e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; (h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, (i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.  See 38 C.F.R. § 17.1002.  The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991). 

Thus, under 38 U.S.C.A. § 1728, it is a requirement that the care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health.  Under 38 U.S.C.A. § 1725 the treatment must have been for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Here, private medical records indicate the Veteran sought treatment on January 22, 2008 at an emergency room.  The Veteran presented with neck and right upper shoulder pain of 10 days that radiated into his right elbow, wrist, and hand.  He reported that he initially thought he slept wrong on his right side.  The Veteran then stated that he was seen at the Cookeville VA Medical Center on January 18th.  He reported that he was told the pain could be a pinched nerve and was prescribed Motrin and Hydrocodone.  He denied any injury or fall.  A review of systems was normal, except for neck pain and numbness.  An x-ray was provided which indicated degenerative changes.  The primary diagnosis was degenerative cervical disc disease, C7 to T1.  

The Veteran has provided lay statements in his claim for reimbursement, notice of disagreement, and substantive appeal.  He asserts that he sought care at an emergency room because he thought he was having a stroke and that his symptoms were life-threatening.  The Veteran noted that it takes two hours to drive from his home to the Murfreesboro, Tennessee VA medical center.  He stated that in the first few weeks of January 2008, he began having neck pain which led to severe headaches.  On January 18th, he went to the VA outpatient clinic in Cookeville, Tennessee, where he was informed that if the symptoms worsened he should seek treatment at the VA Medical Center in Murfreesboro, Tennessee.  The Veteran indicated that he feared he was having a stroke on January 22nd, so he went to the private hospital emergency room.  

In April 2010 documents, a VA clinician reviewed the evidence and found that the care and services rendered to the Veteran on January 22, 2008 were not of a medical emergency of such a nature that delay was hazardous to life and health, and that VA facilities were feasibly available.  

The Board finds that the evidence of record indicates that the Veteran's care was not rendered in a medical emergency such that delay would have been hazardous to life or health or that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. §§ 17.120, 17.1002.  The Veteran had pain for ten days prior to seeking medical attention.  The private records indicate that there were no other complaints, to include any complaints regarding his cardiovascular system, his respiratory system, his gastrointestinal system.  Additionally, a medical examiner determined that the treatment was not of an emergency nature.  The Veteran provided competent and credible testimony that he thought his symptoms were life-threatening.  But the symptoms were in existence for ten days and the Veteran did not state that they worsened.  Moreover, the Veteran reported that the VA outpatient clinic thought the pains were related to a pinched nerve.  The diagnosis on January 22nd was cervical degenerative disc disease.  These statements and medical findings indicate that the care was not rendered in a medical emergency and that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Accordingly, reimbursement is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred with non-VA medical facilities on January 22, 2008 is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


